THE PEP BOYS - MANNY, MOE & JACK

2009 STOCK INCENTIVE PLAN



AMENDED AND RESTATED

AS OF JUNE 17, 2010



1. Purpose. The Pep Boys - Manny, Moe & Jack, a Pennsylvania corporation, hereby
amends and restates The Pep Boys - Manny, Moe & Jack 1999 Stock Incentive Plan,
and renames it as The Pep Boys - Manny, Moe & Jack 2009 Stock Incentive Plan,
effective as of June 17, 2010, (the "Plan"). The Plan is intended to recognize
the contributions made to the Company by key employees, and members of the Board
of Directors, of the Company or any Affiliate, to provide such persons with
additional incentive to devote themselves to the future success of the Company
or an Affiliate, and to improve the ability of the Company or an Affiliate to
attract, retain, and motivate individuals upon whom the Company's sustained
growth and financial success depends, by providing such persons with an
opportunity to acquire or increase their proprietary interest in the Company.



2. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:



(a) "Act" means the Securities Act of 1933, as amended.



(b) "Affiliate" means a corporation which is a parent corporation or a
subsidiary corporation with respect to the Company within the meaning of Section
424 of the Code.



(c) "Award" means an award granted to an Optionee or a Participant under the
Plan in the form of an Option or Restricted Stock, or any combination thereof.



(d) "Board of Directors" means the Board of Directors of the Company.



(e) "Change of Control" shall have the meaning as set forth in Section 10 of the
Plan.



(f) "Code" means the Internal Revenue Code of 1986, as amended.



(g) "Committee" means the Board of Directors or a committee of two or more
members of the Board of Directors, each of whom, at the time he takes action
with respect to the Plan, is both (i) a "non-employee director" within the
meaning of Rule 16b-3 and (ii) an "outside director" within the meaning of
Section 162(m) of the Code; provided, however that the Board of Directors may
appoint any other individual or individuals to administer the Plan with respect
to Optionees and Participants who are neither (i) "insiders" within the meaning
of Section 16 under the Securities Exchange Act of 1934, as amended, nor
(ii) "covered employees" within the meaning of Section 162(m) of the Code.



(h) "Company" means The Pep Boys - Manny, Moe & Jack, a Pennsylvania
corporation.



(i) "Disability" shall have that meaning as set forth in Section 22(e)(3) of the
Code.



(j) "Fair Market Value" shall have the meaning as set forth in Section 8(b) of
the Plan.



(k) "ISO" means an Option granted under the Plan which is intended to qualify as
an "incentive stock option" within the meaning of Section 422 of the Code.



(l) "Non-management Director" means a member of the Board of Directors who is
not an employee of the Company or any Affiliate.



(m) "Non-qualified Stock Option" means an Option granted under the Plan which is
not intended to qualify as an "incentive stock option" within the meaning of
Section 422 of the Code.



(n) "Option" means either an ISO or a Non-qualified Stock Option granted under
Section 8 of the Plan.



(o) "Option Document" means the document described in Section 8 which sets forth
the terms and conditions of each grant of Options.



(p) "Option Price" means the price at which Shares may be purchased, as
calculated pursuant to Section 8(b).



(q) "Optionee" means a person to whom an Option has been granted under the Plan,
which Option has not been exercised and has not expired or terminated.



(r) "Participant" means a person to whom Restricted Stock has been awarded under
the Plan, which Restricted Stock has not yet vested in full.



(s) "Restricted Period" means the period of time during which the Shares subject
to the Restricted Stock granted to a Participant remain subject to the
restrictions and conditions imposed on such Shares, as determined by the
Committee.



(t) "Restricted Stock" means any Shares (or phantom units convertible into
Shares) which are awarded pursuant to the terms of Section 9 hereof and which
are subject to the restrictions and conditions set forth in Section 9 hereof for
the Restricted Period.



(u) "Restricted Stock Agreement" means the document described in Section 9 which
sets forth the terms and conditions of each grant of Restricted Stock.



(v) "Rule 16b-3" means Rule 16b-3 promulgated pursuant to the Securities
Exchange Act of 1934, as amended.



(w) "Shares" means the shares of Common Stock, par value $1.00 per share, of the
Company which are the subject of Awards.



(x) "Vest", "Vested" or "Vesting", whether or not used with an initial capital
letter, means the time at which Restricted Stock granted under the Plan will no
longer be subject to forfeiture, based upon the expiration of the Restricted
Period and the satisfaction of other restrictions and conditions imposed on the
Shares relating to such Restricted Stock. Upon Vesting, the restrictions and
conditions imposed on the Restricted Stock will lapse.



3. Administration of the Plan. The Committee shall administer the Plan.



(a) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.



(b) Grants.


(i) The Committee shall from time to time at its discretion grant Awards
pursuant to the terms of the Plan. The Committee shall have plenary authority
and absolute discretion to (A) determine the key employees and members of the
Board of Directors (including Non-management Directors) to whom and the times
and the prices at which Awards shall be granted, (B) determine the type of Award
to be granted and the number of Shares subject thereto, (C) determine the
vesting conditions with respect to Awards of Restricted Stock and the time or
times after which Options will become exercisable, (D) determine whether or not
an Option is intended to be an ISO, (E) determine the duration of the Restricted
Period and the restrictions and conditions to be imposed with respect to each
Award; (F) adopt guidelines separate from the Plan that set forth the specific
terms and conditions for Awards under the Plan, and (G) approve the form and
terms and conditions of the Option Documents or the Restricted Stock Agreements,
as the case may be, between the Company and the Optionee or Participant; all
subject, however, to the express provisions of the Plan. In making such
determinations, the Committee may take into account the nature of the Optionee's
or Participant's services and responsibilities, the Optionee's or Participant's
present and potential contribution to the Company's success and such other
factors as it may deem relevant. The interpretation and construction by the
Committee of any provision of the Plan or of any Award granted under it shall be
final, binding and conclusive on all persons having any interest in the Plan or
in any Awards granted hereunder. All powers of the Committee shall be executed
in its sole discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan.



(ii) Unless otherwise determined by the Committee, Awards shall be automatically
granted, without any further action by the Committee, to each Non-management
Director, (A) upon their initial election to the Board of Directors and (B)
annually thereafter, on the date of the Company's Annual Meeting of Shareholders
(an "Annual Meeting Date"), in accordance with the following subclauses of this
subsection (ii):


(A) On each Annual Meeting Date, each Non-management Director shall receive
$55,000 in Awards in such form as determined by the Committee. The Award granted
pursuant to this subsection A shall be referred to herein as the "Annual
Non-management Director Award."



(B) On their initial election to the Board of Directors, each Non-management
Director shall receive a pro-rata portion of an Annual Non-management Director
Award based on a fraction, the numerator of which is the number of days
remaining until the next scheduled Annual Meeting Date and the denominator of
which is 365.



(C) Any fractional Award otherwise to be issued under this subsection (ii) shall
be rounded up to the nearest whole Award.



(D) All Awards granted under subsection A of this subsection shall vest and
shall be subject to such terms and conditions as determined by the Committee.



(E) The Committee may, in its discretion, make additional Award grants to
Non-management Directors.



(c) Exculpation. No individual acting with the authority to administer the Plan
shall be personally liable for monetary damages as such for any action taken or
any failure to take any action in connection with the administration of the Plan
or the granting of Awards thereunder unless (i) such individual has breached or
failed to perform the duties of his office under Section 511 of the General
Association Act of 1988, as amended (relating to standard of care and
justifiable reliance), and (ii) the breach or failure to perform constitutes
self-dealing, willful misconduct or recklessness; provided, however, that the
provisions of this subsection 3(c) shall not apply to the responsibility or
liability of a member of the Committee pursuant to any criminal statute or to
the liability of a member of the Committee for the payment of taxes pursuant to
local, state or federal law.


(e) Indemnification. Service on the Committee shall constitute service as a
member of the Board of Directors of the Company. Each member of the Committee
shall be entitled without further act on his part to indemnity from the Company
to the fullest extent provided by applicable law and the Company's Articles of
Incorporation and/or By-laws in connection with or arising out of any action,
suit or proceeding with respect to the administration of the Plan or the
granting of Awards thereunder in which he or she may be involved by reason of
his or her being or having been a member of the Committee, whether or not he or
she continues to be such member of the Committee at the time of the action, suit
or proceeding.



4. Awards under the Plan. Awards granted under the Plan may be in the form of a
Non-qualified Stock Option, an ISO or Restricted Stock, or a combination
thereof, at the discretion of the Committee; provided, however, that ISOs may be
granted only to individuals who are employees of the Company or an Affiliate.



5. Eligibility. All key employees and members of the Board of Directors of the
Company or its Affiliates shall be eligible to receive Awards hereunder. The
Committee, in its sole discretion, shall determine whether an individual
qualifies as a key employee.



6. Shares Subject to Plan. The aggregate maximum number of Shares for which
Awards may be granted pursuant to the Plan is 6,000,000, adjusted as provided in
Section 11 of the Plan. The Shares to be issued may be from authorized and
unissued shares of Common Stock of the Company or previously issued shares of
Common Stock of the Company reacquired by the Company. Awards covering no more
than 500,000 Shares may be granted to any individual during any calendar year
that the Plan is in effect, except as such number of Shares shall be adjusted in
accordance with the provisions of Section 11 of the Plan. If an Option
terminates or expires without having been fully exercised for any reason, or if
any Shares with respect to an award of Restricted Stock shall be forfeited for
any reason, the Shares subject thereto may again be the subject of an Award
granted pursuant to the Plan.



7. Term of the Plan. The Plan has been amended and restated effective as of June
24, 2009. No Award may be granted under the Plan after December 31, 2014.



8. Option Documents and Terms. Each Option granted under the Plan shall be a
Non-qualified Stock Option unless the Option shall be specifically designated at
the time of grant to be an ISO for federal income tax purposes. Options granted
pursuant to the Plan shall be evidenced by the Option Documents in such form as
the Committee shall from time to time approve, which Option Documents shall
comply with and be subject to the following terms and conditions and such other
terms and conditions as the Committee shall from time to time require which are
not inconsistent with the terms of the Plan.



(a) Number of Option Shares. Each Option Document shall state the number of
Shares to which it pertains. An Optionee may receive more than one Option, which
may include both Options which are intended to be ISOs and Options that are not
intended to be ISOs, but only on the terms and subject to the conditions and
restrictions of the Plan.



(b) Option Price. Each Option Document shall state the Option Price, which, for
all Options, shall be at least 100% of the Fair Market Value of the Shares on
the date the Option is granted as determined by the Committee; provided,
however, that if an ISO is granted to an Optionee who then owns, directly or by
attribution under Section 424(d) of the Code, shares possessing more than 10% of
the total combined voting power of all classes of stock of the Company or an
Affiliate, then the Option Price shall be at least 110% of the Fair Market Value
of the Shares on the date the Option is granted. If the Shares are traded in a
public market, then the Fair Market Value per share shall be, if the Shares are
listed on a national securities exchange, the mean between the highest and
lowest quoted selling prices thereof, or, if the Shares are not so listed, the
mean between the closing "bid" and "asked" prices thereof, as applicable and as
the Committee determines, on the day the Option is granted, as reported in
customary financial reporting services.



(c) Exercise. No Option shall be exercised prior to the receipt by the Company
of written notice of such exercise and of payment in full of the Option Price
for the Shares to be purchased. Each such notice shall specify the number of
Shares to be purchased and shall (unless the Shares are covered by a then
current registration statement or a Notification under Regulation A under the
Act) contain the Optionee's acknowledgment in form and substance satisfactory to
the Company that (a) such Shares are being purchased for investment and not for
distribution or resale (other than a distribution or resale which, in the
opinion of counsel satisfactory to the Company, may be made without violating
the registration provisions of the Act), (b) the Optionee has been advised and
understands that (i) the Shares have not been registered under the Act and are
"restricted securities" within the meaning of Rule 144 under the Act and are
subject to restrictions on transfer and (ii) the Company is under no obligation
to register the Shares under the Act or to take any action which would make
available to the Optionee any exemption from such registration, (c) such Shares
may not be transferred without compliance with all applicable federal and state
securities laws, and (d) an appropriate legend referring to the foregoing
restrictions on transfer and any other restrictions imposed under the Option
Documents may be endorsed on the certificates. Notwithstanding the above, should
the Company be advised by counsel that issuance of Shares should be delayed
pending (A) registration under federal or state securities laws or (B) the
receipt of an opinion that an appropriate exemption therefrom is available, the
Company may defer exercise of any Option granted hereunder until either such
event in (A) or (B) has occurred.



(d) Medium of Payment. An Optionee shall pay for Shares subject to an Option (i)
in cash, (ii) by certified check payable to the order of the Company, or (iii)
by such other mode of payment as the Committee may approve, including payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board. Furthermore, the Committee may provide in an Option
Document issued to an employee (and shall provide in the case of Option
Documents issued to Non-management Directors) that payment may be made all or in
part in shares of the Company's Common Stock held by the Optionee for at least
six months, subject to such limitations and prohibitions as the Committee deems
appropriate. If payment is made in whole or in part in shares of the Company's
Common Stock, then such Optionee shall deliver to the Company certificates
registered in the name of such Optionee representing such shares of the
Company's Common Stock owned by such Optionee, free of all liens, claims and
encumbrances of every kind and having an aggregate Fair Market Value on the date
of delivery that is equal to but not greater than the Option Price of the Shares
with respect to which such Option is to be exercised, accompanied by stock
powers duly endorsed in blank by the Optionee. The Committee may impose from
time to time such limitations and prohibitions on the use of shares of the
Company's Common Stock to exercise an Option as it deems appropriate.




(e) Termination of Options. No Option shall be exercisable after the first to
occur of the following:



(i) Expiration of the Option term specified in the Option Document, which shall
not exceed (A) ten years from the date of grant, or (B), with respect to ISOs,
five years from the date of grant if the Optionee on the date of grant owns,
directly or by attribution under Section 424(d) of the Code, shares possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of an Affiliate;



(ii) Expiration of sixty (60) days (or such other period determined by the
Committee) from the date the Optionee's employment or service with the Company
or its Affiliates terminates for any reason other than Disability, death or as
specified in subsection 8(e)(iv), (v) or (vi) or Section 10, below;



(iii) Expiration of one hundred and eighty (180) days (or such other period
determined by the Committee) from the date the Optionee's employment or service
with the Company or its Affiliates terminates due to the Optionee's Disability
or death;



(iv) The date that the employment of an Optionee who is an employee terminates
for cause, as determined by the Committee;



(v) Immediately upon the occurrence of an act or omission by an Optionee who is
an employee which constitutes either (i) the willful breach of his employment
agreement with the Company or an Affiliate, or his engagement in any sort of
disloyalty to the Company or an Affiliate, including, without limitation, fraud,
embezzlement, theft, commission of a felony or dishonesty in the course of his
employment; or (ii) the disclosure or misuse by Optionee of trade secrets or
confidential information of the Company or an Affiliate. The employment of such
Optionee shall be deemed to have terminated for cause as of the date of such act
or omission, and any Option granted by the Company to said Optionee and held by
such Optionee shall, without the requirement of any notice, terminate as of the
date of such act or omission, so long as within 90 days after the Company has
obtained sufficient information as to such act or omission, including
investigatory confirmation in proper circumstances, to make evaluation by the
Committee appropriate, there has been a finding by the Committee, after full
consideration of the facts, that there has been an act or omission by the
Optionee the nature of which is as set forth in clauses (i) or (ii) above. In
addition to such immediate termination of Options, the Optionee shall forfeit
all Shares for any exercised portion of the Option for which the Company has not
yet delivered the share certificates to the Optionee, upon refund by the Company
of any option price paid by the Optionee.



(vi) Immediately, without the requirement of any notice, upon the occurrence of
an act by an Optionee who is a Non-management Director which act is, with
respect to the Company or an Affiliate, a fraud, intentional misrepresentation,
embezzlement, misappropriation or conversion of the Company's or an Affiliate's
assets or opportunities.



(f) Transfers. Generally, an Option granted under the Plan shall not be
transferable, except by will or by the laws of descent and distribution, and may
be exercised, during the lifetime of an Optionee, only by the Optionee or, in
the event of his or her incompetence, by the Optionee's legal representative;
provided, however, that the Committee may, in its sole discretion, at the time
of grant or at any time thereafter, allow for the transfer of Options that are
not ISOs to other persons or entities, subject to such conditions or limitations
as the Committee may establish. No Option granted under the Plan shall be
subject to execution, attachment or other process.




(g) Other Provisions. The Option Documents may contain such other provisions
including, without limitation, provisions authorizing the Committee to
accelerate the exercisability of all or any portion of an Option granted
pursuant to the Plan, additional restrictions upon the exercise of the Option or
additional limitations upon the term of the Option, as the Committee shall deem
advisable.




(h) Amendment. The Committee shall have the right to amend Option Documents
issued to an Optionee subject to his consent, except as limited by Section 12 of
the Plan, and except that the consent of the Optionee shall not be required for
any amendment made under Section 10 of the Plan.



9. Restricted Stock Agreements and Terms. Restricted Stock granted pursuant to
the Plan shall be evidenced by a Restricted Stock Agreement in such form as the
Committee shall from time to time approve, which Restricted Stock Agreement
shall comply with and be subject to the following terms and conditions and such
other terms and conditions which the Committee shall from time to time require
which are not inconsistent with the terms of the Plan.



(a) Issuance of Shares. Upon an award of Restricted Stock to a Participant and
receipt by the Company of a fully executed Restricted Stock Agreement,
accompanied by such additional documentation as specified therein, the stock
certificate representing the Restricted Stock granted as Shares shall be issued,
transferred to and registered in the name of the Participant with such legend
thereon as the Committee shall deem appropriate, and Restricted Stock granted as
phantom units shall be recorded to a bookkeeping account for the benefit of the
Participant. Such stock certificate shall be held by the Company until the
Restricted Stock Vests (or the phantom units are redeemed to Shares, in the case
of Restricted Stock granted as phantom units) or is forfeited. The Company shall
not be obligated to deliver any stock certificates until such Shares have been
listed (or authorized for listing upon official notice of issuance) upon each
stock exchange upon which outstanding Shares of such class at the time of the
Award are listed nor until there has been compliance with such laws or
regulations as the Company may deem applicable, including without limitation
registration or qualification of such Shares under any federal or state law.


(b) Dividends and Voting Rights. Unless the Committee determines otherwise,
during the period from the date the Restricted Stock is awarded to the date the
Restricted Period expires, the Participant will be entitled to all rights of a
stockholder of the Company, including the right to vote the Shares and receive
dividends and other distributions declared on such Shares from time to time, as
distributed. Notwithstanding the foregoing, with respect to Restricted Stock
granted as phantom units, the Participant shall not have any rights as a
stockholder of the Company until such units are redeemed as Shares, but, subject
to the determination of the Committee, may receive dividend equivalents on such
units as if they were Shares and the equivalent of other distributions declared
on the Shares from time to time. Notwithstanding the foregoing, the Committee
shall determine whether dividends of stock and other non-cash distributions (or
equivalents of such in connection with phantom units) with respect to the
Restricted Stock shall be withheld by the Company for the account of the
Participant and whether they shall be subject to the Vesting and forfeiture
provisions applicable to the related Restricted Stock. The Committee shall
determine whether interest shall be paid on such amounts withheld, the rate of
any such interest, and the other terms applicable to such withheld amounts.



(c) Restricted Period and Vesting Schedule. The Committee shall have the plenary
authority and absolute discretion to determine the Restricted Period for the
Restricted Stock granted to a Participant and the times at which the Shares
subject to such Restricted Stock shall Vest, which may be different for each
award of Restricted Stock, or become redeemed as Shares if granted as phantom
units, provided, however that no Shares shall Vest prior to one year from the
date of grant of the Restricted Stock. Notwithstanding the foregoing, only whole
Shares shall Vest and become redeemed if granted as phantom units. In the event
that a Participant shall become entitled to a fractional Share, such fractional
Share shall not Vest (or be redeemed) unless and until the Participant becomes
entitled to such number of fractional Shares as shall be equal in sum to a whole
Share.



In addition, the Committee may establish performance-based goals to determine
whether or not Restricted Stock shall vest or be forfeited. Within the first
ninety days of each applicable performance period, the Committee will determine
the objective business criteria to be used to measure performance and the
corresponding relative weightings, performance goals and vesting schedule. All
such performance-based criteria shall be set forth in the applicable restricted
Stock Agreement. To the extent Restricted Stock is designated as qualified
performance-based compensation under Section 162(m) of the Code, no such
Restricted Stock will be granted as an alternative to any other award that is
not designated as qualified performance-based compensation and such Restricted
Stock will be separate and apart from all other awards granted.



For any Restricted Stock designated to qualify as qualified performance-based
compensation under Section 162(m) of the Code, the performance goals will be
based on pre-established, objective business criteria and will be set forth in
writing by the Committee within the period required under Section 162(m) of the
Code. The relevant business criteria will include at least one of the following:
(1) return on total stockholder equity; (2) earnings per share of Pep Boys
Stock; (3) net income (before or after taxes); (4) earnings before interest,
taxes, depreciation and amortization; (5) sales or revenue targets; (6) return
on assets, capital or investment; (7) cash flow; (8) market share; (9) cost
reduction goals; (10) budget comparisons; (11) implementation or completion of
projects or processes strategic or critical to our business operation; (12)
measures of customer satisfaction; and/or (13) any combination of, or a
specified increase in, any of the foregoing. The performance goals established
by the Committee may be based upon the attainment of specified levels of our
performance under one or more of the measures described above relative to the
performance of other entities and may also be based on the performance of one of
our business units or divisions or any subsidiary. The Committee will determine
the objective business criteria upon which the performance goals are based and
the weight to be accorded each.

(d) Forfeiture of Shares.



(i) Except as otherwise provided by the Committee, in the event the
Participant's employment or service with the Company terminates for any reason
other than Disability or death, or as specified in Section 10 of the Plan, any
Shares subject to the Participant's Restricted Stock which has not Vested shall
be automatically forfeited by the Participant. Shares which are forfeited may be
canceled by the Company without any action by the Participant.



(ii) Except as otherwise provided by the Committee, in the event the
Participant's employment or service with the Company terminates due to the
Participant's Disability or death, any of the Participant's Restricted Stock
which has not Vested shall, if such termination occurs more than one year after
the date of the award of such Restricted Stock, vest in the prorated amount
equal to the ratio of (A) the number of whole years between the date of the
Award and the date of such termination to (B) the total Restricted Period to
which the Award is subject, and the balance of the Restricted Stock shall be
forfeited. If such termination occurs less than one year after the date of grant
of the Award, the Participant's Restricted Stock shall be automatically
forfeited by the Participant and may be canceled by the Company without any
action by the Participant.




(e) Transfers. During the Restricted Period, no Restricted Stock awarded under
the Plan or any interest therein may be transferred, except by will or by the
laws of descent and distribution. During the lifetime of the person to whom
Restricted Stock is granted, the rights of such Restricted Stock may be
exercised only by him or, in the event of his incompetence, by his legal
representative. Upon the death of a Participant, the person to whom the rights
shall have passed by will or the laws of descent and distribution shall become
entitled to the Restricted Stock only in accordance with the provisions of
subsection (d) above.



(f) Deferrals. The Committee may permit or require a Participant to defer
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to the Participant in connection with any Restricted Stock grant as phantom
units . The Committee shall establish rules and procedures for any such
deferrals, consistent with applicable requirements of Section 409A of the Code.



(g) Other Provisions. The Restricted Stock Agreements shall contain such other
provisions as the Committee shall deem advisable.



(h) Amendment. The Committee shall have the right to amend the Restricted Stock
Agreements issued to a Participant subject to his consent, except that the
consent of the Participant shall not be required for any amendment made under
Section 10 of the Plan.



10. Change of Control.



(a) For purposes of this Section, a "Change of Control" shall be deemed to have
taken place if:





(i) individuals who, on the date hereof, constitute the Board of Directors (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board of Directors, provided that any person becoming a director subsequent
to the date hereof, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board of
Directors (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board of
Directors shall be deemed to be an Incumbent Director;





(ii) any "Person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding securities eligible to vote for the election of the Board of
Directors (the "Voting Securities"); provided, however, that the event described
in this paragraph (b) shall not be deemed to be a Change of Control by virtue of
any of the following acquisitions: (i) by the Company or any subsidiary of the
Company in which the Company owns more than 50% of the combined voting power of
such entity (a "Subsidiary"), (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding the Company's Voting Securities pursuant to an
offering of such Voting Securities, or (iv) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (c));



(iii) a merger, consolidation, statutory share exchange or similar form of
corporate transaction is consummated involving the Company or any of its
Subsidiaries that requires the approval of the Company's stockholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the "Surviving Corporation"), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by the Company's Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the Company's Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Company's Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board of
Directors' approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies all of the
criteria specified in (i), (ii) and (iii) above shall be deemed to be a
"Non-Qualifying Transaction");



(iv) a sale of all or substantially all of the Company's assets is consummated;



(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or



(vi) there occur such other events as the Board of Directors may designate.



Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company's Voting Securities as a result of the acquisition of
the Company's Voting Securities by the Company which reduces the number of the
Company's Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur. Notwithstanding the
foregoing, the Committee may provide for a different definition of a "Change of
Control" if the Award is subject to the requirements of Section 409A of the Code
and the Award will become payable on a Change of Control.




(b) Consequences of a Change of Control. Upon the occurrence of a Change of
Control, unless the Committee determines otherwise, any Option granted hereunder
shall immediately become exercisable in full and all restrictions related to any
Restricted Stock shall lapse. In addition, in the event of a Change of Control,
the Committee may take any one or more of the following actions with respect to
any or all outstanding Awards, without the consent of any Optionee or
Participant: (i) the Committee may require that Optionees surrender their
outstanding Options in exchange for one or more payments by the Company, in cash
or Shares as determined by the Committee, in an amount equal to the amount, if
any, by which the then Fair Market Value of the Shares subject to the Optionee's
unexercised Options exceeds the Option Price, and on such terms as the Committee
determines, (ii) after giving Optionees an opportunity to exercise their
outstanding Options, the Committee may terminate any or all unexercised Options
at such time as the Committee deems appropriate, (iii) with respect to
Participants holding Restricted Stock that consists of phantom units, the
Committee may determine that such Participants shall receive one or more
payments in settlement of such grants of Restricted Stock, in such amount and
form and on such terms as may be determined by the Committee, subject to the
requirements of Section 409A of the Code, to the extent applicable, or (iv)
determine that all outstanding Options that are not exercised shall be assumed
by, or replaced with comparable options by the surviving corporation (or a
parent or subsidiary of the surviving corporation), and grants of Restricted
Stock that remain in effect after the Change of Control shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation). Such acceleration, surrender, termination, settlement or
conversion shall take place as of the date of the Change of Control or such
other date as the Committee may specify.



11. Adjustments on Changes in Capitalization. If there is any change in the
number or kind of Shares outstanding (i) by reason of a stock dividend, stock
split, spin-off, recapitalization or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Shares as a class
without the Company's receipt of consideration, or if the value of outstanding
Shares is substantially reduced as a result of a spin-off or the Company's
payment of an extraordinary dividend or distribution, the aggregate number of
Shares as to which Awards may be granted hereunder, the maximum number of Shares
for which Awards may be granted to any individual during any calendar year, the
kind and number of Shares covered by each outstanding Award and the Option
Price, in the case of grants of Options, shall be equitably adjusted by the
Committee, in such manner as the Committee deems appropriate, to reflect any
increase or decrease in the number of, or change in the kind or value of, the
issued Shares to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Awards;
provided, however, that any fractional Shares resulting from such adjustment
shall be eliminated. In addition, in the event of a Change of Control the
provisions of Section 10 shall apply. Any adjustments to outstanding Awards
shall be consistent with Section 409A or 422 of the Code, to the extent
applicable. Any adjustments determined by the Committee shall be final, binding
and conclusive.



12. Amendment of the Plan. The Board of Directors may amend the Plan from time
to time in such manner as it may deem advisable. Nevertheless, the Board of
Directors may not, without obtaining approval by vote of a majority of the votes
cast at a duly called meeting of the shareholders at which a quorum representing
a majority of all outstanding voting stock of the Company is, either in person
or by proxy, present and voting on the matter, within twelve months before or
after such action, change the class of individuals eligible to receive an ISO,
extend the expiration date for the grant of ISOs under the Plan, decrease the
minimum Option Price of an ISO granted under the Plan or increase the maximum
number of Shares as to which Options may be granted or the maximum number which
may be granted to any individual in any calendar year. No amendment to the Plan
shall adversely affect any outstanding Option, however, without the consent of
the Optionee.



13. No Continued Employment. The grant of an Award pursuant to the Plan shall
not be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Affiliate to retain the Optionee or
Participant in the employ of the Company or an Affiliate and/or as a member of
the Company's Board of Directors or in any other capacity.



14. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Shares in connection with the exercise of an Option or in
connection with the Vesting of Restricted Stock, the Company shall have the
right to (a) require the recipient to remit or otherwise make available to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such Shares or (b) take whatever action it deems
necessary to protect its interests with respect to tax liabilities, including
without limitation allowing the Optionee or Participant to surrender, or have
the Company retain from Shares which are otherwise issuable or deliverable in
connection with an Award a number of Shares which have a Fair Market Value equal
to such tax liability. The Company's obligation to make any delivery or transfer
of Shares shall be conditioned on the Optionee's or Participant's compliance, to
the Company's satisfaction, with any withholding requirement.



15. Interpretation. The Plan is intended to enable transactions under the Plan
with respect to directors and officers (within the meaning of Section 16(a)
under the Securities Exchange Act of 1934, as amended) to satisfy the conditions
of Rule 16b-3; to the extent that any provision of the Plan, or any provisions
of any Option or Restricted Stock granted pursuant to the Plan, would cause a
conflict with such conditions or would cause the administration of the Plan as
provided in Section 3 to fail to satisfy the conditions of Rule 16b-3, such
provision shall be deemed null and void to the extent permitted by applicable
law. Subject to the foregoing, the Committee's determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan.